t c no united_states tax_court trinova corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p a corporation filed a consolidated tax_return with its affiliated companies p operated a division with assets that included certain sec_38 assets upon which investment tax_credits itc had been claimed p transferred the division assets to a wholly owned subsidiary g p agreed to transfer its shares in g to another shareholder h in return for h's shares in p the two transactions qualified for nonrecognition status under sec_351 sec_355 and sec_368 i r c r determined a deficiency for p's failure to include itc recapture in income under sec_47 i r c on its consolidated tax_return relying on revrul_82_20 1982_1_cb_6 sec_1_1502-3 and income_tax regs particularly example thereof provides for no recapture held revrul_82_20 1982_1_cb_6 is an unwarranted attempt to limit the scope of the regulations no itc recapture is includable in p's income frederick e henry jeffrey m o'donnell and julie c h walsh for petitioners nancy b herbert and reid m huey for respondent opinion tannenwald judge respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax_year deficiency dollar_figure big_number big_number big_number big_number addition_to_tax sec_6661 -- dollar_figure -- -- after concessions the issue for decision is whether petitioner is liable for recapture in of investment tax_credits itc claimed on certain sec_381 assets that were transferred to a wholly owned subsidiary the stock of which was then transferred out of the consolidated_group in a tax-free transaction if this issue is resolved in favor of respondent then the issue of the addition_to_tax under sec_6661 which relates only to the recapture issue will have to be decided unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure an additional issue relating to the allocation of deductions continued background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference and found accordingly petitioner an accrual basis taxpayer had its principal offices in maumee ohio at the time it filed its petition herein petitioner changed its name to trinova from the libbey- owens-ford company lof on date petitioner timely filed a consolidated federal_income_tax return with certain of its subsidiaries for the years at issue with the internal_revenue_service center cincinnati ohio or the internal_revenue_service office in toledo ohio petitioner was engaged in the fluid power and plastics businesses and in the manufacture of glass the glass business was referred to as the lof glass division one of lof's largest shareholders was pilkington brothers pilkington an english company which owned percent of petitioner's common_stock through its wholly owned u s subsidiary pilkington holdings inc pilkington holdings two of petitioner's fourteen directors were associated with pilkington in late pilkington approached lof and began negotiations concerning the possibility of acquiring the glass business continued between subpart_f_income and non-subpart f income will be decided later by a separate opinion earlier that year on date the board_of directors of lof approved the transfer of the glass business to a wholly owned subsidiary for valid business reasons on date lof glass inc was incorporated as a wholly owned subsidiary of lof on date a transfer and assumption_agreement amended on date transferred to lof glass inc all assets associated with the lof glass division including inventories and receivables effective retroactively to date these assets also included sec_38 assets upon which lof had previously claimed itcs petitioner took no formal action contemplating the liquidation of lof glass inc in the event that the acquisition by pilkington did not take place on date lof pilkington and pilkington holdings entered into an agreement amended on date whereby lof would transfer all of its shares of lof glass inc to pilkington holdings in exchange for all of the shares of petitioner held by pilkington holdings on date pilkington holdings exchanged big_number shares of lof for the shares of lof glass inc lof glass inc continued to operate the glass business as a subsidiary of pilkington holdings and used the sec_38 assets in its trade_or_business the parties have stipulated that petitioner recognized no gain_or_loss upon the transaction whereby its glass business was transferred to lof glass inc pursuant to the provisions of sec_351 or sec_354 sec_355 and sec_368 except as required by such sections or sec_357 and that pursuant to sec_355 neither petitioner nor pilkington holdings recognized any gain_or_loss upon the exchange of lof glass inc shares for the lof shares before date income deductions and credits with respect to the lof glass division were included in petitioner's return from date through date deductions and credits with respect to lof glass inc the subsidiary were included as part of petitioner's consolidated_return after date lof glass inc was no longer part of petitioner petitioner's affiliated_group or petitioner's consolidated federal_income_tax return on its consolidated_return petitioner did not include any amount of itc recapture with respect to the lof glass inc sec_38 assets respondent determined that a dollar_figure itc recapture arose from the date transaction petitioner does not dispute the amount of the itc recapture should the court hold petitioner liable for it discussion the investment_tax_credit provisions now repealed but in effect in respect of the taxable_year provided for a tax_credit to taxpayers purchasing certain types of property for use in their businesses whether petitioner is required to recapture its investment_tax_credit turns upon the impact of a revenue_ruling on what other otherwise appears to be unqualified language of a consolidated_return regulation the issue is not new to this court whose position has been rejected by two courts of appeals by way of background to our resolution of this judicial conflict we first turn to a description of the provisions in respect of the investment_tax_credit pertinent to our analysis sec_47 provided for recapture of the investment_tax_credit if during any taxable_year any property is disposed of or otherwise ceases to be sec_38 property with respect to the taxpayer before the close of the useful_life which was taken into account in computing the credit under sec_38 sec_47 further provided for purposes of subsection a property shall not be treated as ceasing to be sec_38 property with respect to the taxpayer by reason of a mere change in the form of conducting the trade_or_business so long as the property is retained in such trade_or_business as sec_38 property and the taxpayer retains a substantial interest in such trade_or_business sec_47 sets out two prongs for the mere change in the form test--first a continuing trade_or_business and second a retained substantial interest the transactions herein clearly satisfy the continuing trade_or_business requirement however sec_47 provided an exception for certain types of reorganizations which is not applicable herein and the parties do not argue otherwise because the assets transferred to lof glass inc did not constitute substantially_all of the assets of petitioner see 93_tc_316 after the transaction in question petitioner no longer had any interest in its former glass business lof glass operated as a subsidiary of pilkington holdings thus if sec_47 were the only provision involved in this case this lack of retained_interest would be fatal to petitioner's position herein 61_tc_547 60_tc_549 affd without published opinion 504_f2d_758 5th cir 50_tc_909 purvis v united_states ustc par n d ga however the transactions herein took place in the consolidated_return context which provides a different frame of reference paragraph f of sec_1_1502-3 income_tax regs deals with early dispositions of sec_38 assets of a member of a consolidated_group subparagraph of paragraph f provides a transfer of sec_38 property from one member of the group to another member of such group during a consolidated_return_year shall not be treated as a disposition or cessation within the meaning of sec_47 if such sec_38 property is disposed of or otherwise ceases to be sec_38 property before the close of the estimated_useful_life then sec_47 or shall apply subparagraph of paragraph f provides examples the provisions of this paragraph may be illustrated by the following examples example p s and t file a consolidated_return for calendar_year in such year s places in service sec_38 property having an estimated_useful_life of more than years in p s and t file a consolidated_return and in such year s sells such property to t such sale will not cause sec_47 to apply example assume the same facts as in example except that p s and t continue to file consolidated_returns through and in such year t disposes of the property to individual a sec_47 will apply to the group example assume the same facts as in example except that in p sells all the stock of t to a third party such sale will not cause sec_47 to apply it is clear that the mere transfer of sec_38 assets within a consolidated_group does not trigger recapture sec_1_1502-3 income_tax regs see also sec_47 92_tc_1165 sec_1_47-3 income_tax regs it is equally clear from example of the regulations that a transfer of the sec_38 assets by lof glass inc to pilkington holdings would have triggered the recapture of the investment_tax_credit in the same vein the language of example without more would dictate that the transfer of the stock of lof glass inc to pilkington holdings would not trigger the recapture of such credit in point of fact the application of example to the instant case is affected by a revenue_ruling and the opinions of two courts of appeals approving that ruling in order to facilitate an understanding of the positions of the parties and our views in respect thereto we shall first discuss the ruling and the two courts of appeals opinions in revrul_82_20 1982_1_cb_6 sec_38 assets were pursuant to a prearranged plan transferred by the parent_corporation to a subsidiary within a consolidated_group in exchange for stock of the subsidiary immediately thereafter the stock of the subsidiary was distributed to one of the two shareholders in exchange for his stock in the parent it was assumed that the subsidiary would continue to use the sec_38 assets in the same trade_or_business although the ruling recognized that the transactions qualified under sec_355 and sec_368 it held that the itc recapture provision of sec_47 applied on the ground that there was a planned transfer of the property outside the group without making any reference to example the ruling reasons although sec_1_1502-3 of the regulations creates an exception for transfers of sec_38 property between members of a consolidated_group that would otherwise be dispositions under sec_47 the exception is premised on the assumption that the property is remaining within the consolidated_group when there is no intention at the time of transfer to keep the property within the consolidated_group the transaction should be viewed as a whole and not as separate individual transactions rev_rul 1982_1_cb_7 a factual situation similar to that involved herein was subjected to scrutiny by this court in 97_tc_221 revd 4_f3d_735 9th cir in holding that there was no itc recapture upon the transfer of the shares of a subsidiary out of the consolidated_group we rejected respondent's argument that example was premised on the sec_38 assets' remaining in the consolidated_group and that there was no intention to observe this condition at the time the plans resulting in the transfer of the sec_38 assets outside the consolidated_group in walt disney inc were formulated in so doing we stated although the example stock sale occurs in the year following the sale of the property within the affiliated_group there is nothing in sec_1 f i and income_tax regs requiring a minimum waiting_period indeed as little as a 1-day wait would be literally consistent with the examples in the regulation the sale from s to t in example could occur on date and the sale of the s t stock out of the affiliated_group in example could occur on date nor is there any express requirement that the idea for the stock transfer arise after the sale of the property within the affiliated_group thus respondent's contention that the regulation is premised on the property remaining in the affiliated_group is not apparent from the regulation itself walt disney inc v commissioner t c pincite based upon this analysis we held that the regulation controlled stating when the authority to prescribe legislative regulations exists this court is not inclined to interfere if the regulations as written support the taxpayer's position id we adopted this view even though an unwarranted benefit to the taxpayer might exist id pincite and restated the position we had taken in 85_tc_274 that if respondent were dissatisfied with the import of a regulation she should use her broad powers to amend the regulation and not look to the courts to do it for her although we made no specific reference to revrul_82_20 supra it is clear that we rejected its reasoning by adhering to example indeed we reinforced such rejection by a lengthy discussion and rejection of the role of the so-called step_transaction_doctrine upon which revrul_82_20 rested see walt disney inc v commissioner t c pincite see also tandy corp v commissioner supra wherein we rejected the application of the step_transaction_doctrine to the issue of an itc recapture in a nonconsolidated return situation the next development in the scenario involved herein is the decision of the court_of_appeals for the second circuit in 976_f2d_837 2d cir a factual situation substantially_similar to that involved herein and in walt disney inc v commissioner supra confronted the court_of_appeals in salomon in deciding the case in favor of the government the court_of_appeals for the second circuit declared that the fact that in example the asset transfer occurs in one year and the spinoff in the next year salomon inc v united_states supra pincite constituted a significant difference from the situation dealt with in revrul_82_20 supra and the court_of_appeals concluded the revenue_ruling thus complements crr example by dealing with transactions that occur rapidly and are intended at their onset to transfer sec_38 property outside the consolidated_group the consolidated_return_regulations state that t he internal_revenue_code or other law shall be applicable to the group to the extent the regulations do not exclude its application sec_1_1502-80 emphasis added revrul_82_20 is within the ambit of such other law we accordingly believe that the two rulings are not in conflict and may consistently be read together judge freeh did not err when he viewed the two rulings as alternatives and then chose revrul_82_20 based on emc's intention immediately to spin-off ec following the asset transfer salomon inc v united_states f 2d pincite having thus adopted the government's position based upon its conclusion that revrul_82_20 supra was reasonable and consistent with prevailing law the court_of_appeals for the second circuit declined to discuss whether the step_transaction_doctrine as such would in any event apply salomon inc v united_states supra pincite the final development in the scenario is the reversal of our decision in walt disney inc v commissioner supra by the court_of_appeals for the ninth circuit relying heavily upon salomon inc v united_states supra the court_of_appeals for the ninth circuit also concluded that revrul_82_20 supra and example were consistent and agreed with the court_of_appeals for the second circuit with the further comment that revrul_82_20 qualified as other law under sec_1_1502-80 income_tax regs walt disney inc v commissioner f 3d pincite n the court_of_appeals for the ninth circuit made no reference to the step_transaction_doctrine against the foregoing background we proceed to consider the positions of the parties relying on the position we took in walt disney inc v commissioner supra petitioner contends that the regulations sec_1_1502-3 and and example in particular income_tax regs are dispositive and that the step_transaction_doctrine has no application herein respondent relying on revrul_82_20 supra and the status accorded it by the courts of appeals for the second and ninth circuits in salomon inc v united_states supra and walt disney inc v commissioner supra argues in effect that revrul_82_20 supra operates independently of example and should control and that in any event the application of the step_transaction_doctrine should result in the recapture by petitioner of the investment_tax_credit we agree with petitioner with all due respect we disagree with both the result and the reasoning of the courts of appeals and adhere to the position we took in 97_tc_221 we think that the fact that the transfer of the assets and the transfer of the stock occurred in the same rather than different taxable years does not provide a meaningful basis for distinguishing revrul_82_20 supra from example of the regulations indeed as we have already pointed out see supra pp we specifically refused to give weight to this element in walt disney inc v commissioner supra our continued adherence to this point of view is reinforced by the fact that the time span element is also present in example where the sec_38 assets are transferred in a different taxable_year and the recapture of the investment_tax_credit is mandated the contrast between these two examples highlights the fact that it is what is transferred and not when the transfer occurs that is significant indeed if timing was a significant element in example one would think that respondent would have referred to example and this element in revrul_82_20 supra and thus provided the tax-paying public with notice of respondent's restrictive interpretation of example rather than leaving such interpretation to unarticulated alleged inference we do not think the assumption referred to in the ruling see supra p constitutes a meaningful signal to this effect in the foregoing context the conflict between revrul_82_ supra and example becomes apparent the question then becomes what if any weight we should give to revrul_82_20 supra we think the courts of appeals for the second and ninth circuits accorded the ruling undue weight and that revenue rulings play a lesser role than the language of the opinions of those courts of appeals seems to indicate we see no purpose to be served in engaging in a detailed discussion of the differences in judicial articulation which can be found in this arena we note however that the court_of_appeals for the sixth circuit to which an appeal herein will lie has stated a revenue_ruling however is not entitled to the deference accorded a statute or a treasury regulation 848_f2d_81 6th cir affg 87_tc_1294 as we see it example and not revrul_82_20 supra provides the key to decision herein it may well be that example provides an unwarranted benefit to the taxpayer but such a consideration was not sufficient to tip the scales in woods investment co v commissioner 55_tc_274 see supra p we think as we did in walt disney inc v commissioner supra that the same approach applies herein respondent's remedy is not to seek to modify the regulation by judicial action or administrative_ruling but to change the regulation itself see walt disney inc v commissioner t c pincite quoting at length from woods investment co v commissioner t c pincite- see also 87_tc_624 respondent had the right to amend the regulations but could not do so by a revenue_ruling or by judicial intervention 78_tc_1029 ruling disapproved in light of regulation 72_tc_996 rulings do not have the force of regulations our approach herein obviously also reflects our disagreement with that of the courts of appeals for the second and ninth circuits in according revrul_82_20 supra the status of other law in order to apply sec_1_1502-80 income_tax regs see supra p see 104_tc_13 revenue rulings do not have the force of law supplemented by 104_tc_417 finally we turn to respondent's attempt to salvage her position by arguing that the step_transaction_doctrine constitutes other law within the meaning of sec_1 a income_tax regs which provides the internal_revenue_code or other law shall be applicable to the group to the extent the regulations do not exclude its application we rejected respondent's attempt to invoke this provision in walt disney inc v commissioner t c pincite in our opinion in that case we set forth a detailed analysis of a factual situation substantially_similar to that involved herein and concluded that there were no meaningless or unnecessary steps that should be ignored as required by the step_transaction_doctrine we emphasized that respondent had blessed a reorganization plan see id pincite we see no need to repeat that analysis herein where the facts are at least as strong as those which were involved in walt disney in this connection it is significant that in this case respondent has stipulated that the requirements of sec_355 were met by so doing respondent has stipulated that there was a business_purpose ie substance to the transfer by petitioner to lof glass inc a position which is inconsistent with her position herein that petitioner disposed of the assets by in effect transferring them to pilkington holdings under these circumstances we think that the analysis of the courts of appeals for the second circuit in 976_f2d_837 and the ninth circuit in walt disney inc v commissioner supra based on economic reality and substance which are key elements of the step_transaction_doctrine misses the mark in terms of the proper disposition of this case see ginsburg levin mergers acquisitions and buyouts sec_1002 date in sum we hold for petitioner on the issue of the recapture of the investment_tax_credit such being the case there is no addition_to_tax under sec_6661 we again point out that this opinion resolves only the investment_tax_credit_recapture issue and that an additional issue relating to the allocation of deductions is still before the court see supra note reviewed by the court cohen chabot gerber parr whalen colvin chiechi laro foley and gale jj agree with this majority opinion halpern j did not participate in the consideration of this opinion swift j respectfully dissenting with the benefit of the analyses provided in the opinions of the second and ninth circuit courts of appeals in 976_f2d_837 2d cir and 4_f3d_735 9th cir we should recognize the error made in our opinion in 97_tc_221 and sustain respondent's position in this case the majority suggests that the issue herein turns primarily on whether a particular provision of the consolidated_return_regulations namely sec_1_1502-3 example income_tax regs controls over a revenue_ruling namely revrul_82_20 c b the majority argues that the above courts of appeals in the cited opinions give undue weight to the revenue_ruling and ignore what the majority regards as the clear mandate of the regulation under sec_1502 the majority is correct in stating that revenue rulings do not generally constitute legal precedent or other law as the language quoted below however from each of the cited opinions indicates neither the u s courts of appeals for the second nor the ninth circuit rely exclusively on the conclusive effect of the revenue_ruling rather both rely heavily on economic reality and the substance-over-form doctrines which are simply broader labels for and which encompass the step_transaction_doctrine the court_of_appeals for the second circuit in salomon inc v united_states supra pincite explained as follows in substance if not in form the direct and the circuitous transaction are the same see 324_us_331 65_sct_707 89_led_981 each achieves a rapid transfer of sec_38 property outside the group to distinguish between them would deny economic reality see 293_us_465 55_sct_266 79_led_596 refusing to exalt artifice above reality in determining tax_liability moreover such a holding would allow the common parent of a consolidated_group such as the parent to move sec_38 property outside the group without paying recapture taxes simply by first transferring the property to a member subsidiary and then distributing the subsidiary's stock to the third-party the rapidity with which these components follow one another suggest that they are in substance parts of one overall transaction intended to dispose_of the sec_38 assets outside of the consolidated_group these factual circumstances timing and intent lead to the conclusion that the two components are steps in a larger transaction which when viewed as a whole constitutes a sec_47 disposition under these circumstances the transaction is in substance a means of moving the assets outside the group the court_of_appeals for the ninth circuit in walt disney inc v commissioner supra pincite relied heavily upon the analysis of the court_of_appeals for the second circuit quoted from the above language and stated the following -- in substance if not in form the direct and the circuitous transaction are the same and to distinguish between them would deny economic reality and would allow the common parent of a consolidated_group to circumvent easily the recapture requirement the position we adopted in our opinion in walt disney inc v commissioner t c pincite failed to apply properly the substance-over-form doctrine and failed to give proper weight to sec_1_47-3 income_tax regs which provides clearly that to the extent ownership of an affiliated transferee corporation changes hands as part of the transfer of property to the transferee corporation a taxable disposition has occurred under sec_47 see sec_1_47-3 examples and income_tax regs the above regulations under sec_1_47-3 should be read together with sec_1_1502-3 income_tax regs where a change in ownership of an affiliated transferee company is contemplated at the time of a transfer of sec_38 property and where the change in ownership that occurs is in substance in economic reality and or under the step_transaction_doctrine integral to the transfer of the property outside the affiliated_group the transfer should be treated to the extent of the change in ownership of the transferee corporation as a taxable disposition under sec_47 the weight to be given a revenue_ruling is not the issue in this case rather the issue is the validity of the underlying rationale of revrul_82_20 1982_1_cb_6 -- namely whether the transaction before us and its taxability under sec_47 is controlled by the substance thereof as is explained in the cited ruling when there is no intention at the time of transfer to keep the property within the consolidated_group the transaction should be viewed as a whole and not as separate individual transactions because the transfer is a step in the planned transfer of the property outside the group sec_1_1502-3 of the regulations does not apply rev_rul 1982_1_cb_6 citations omitted in 92_tc_1165 we held that on the particular facts of that case recapture under sec_47 was not appropriate where a change in ownership of a transferee corporation occurred in a year after a transfer of property to the transferee corporation with respect however to a fact situation similar to the instant case where a transfer of property and an ownership_change in the transferee corporation effectively occur during the same taxable_year and as part of the same integral transaction we explained in tandy corp v commissioner supra that sec_47 recapture would be triggered as follows to treat the taxpayer as having relinquished during the year before the court a substantial interest as contemplated by sec_1_47-3 income_tax regs would require a concomitant finding that such an interest passed to the taxpayer's shareholders at the same time id pincite the majority op pp implicitly acknowledges that the substance-over-form and step transaction doctrines have application as other law in the consolidated_return context under sec_1_1502-80 income_tax regs the majority however summarily dismisses the application of such doctrines to the specific facts of this case because each step of the reorganization plan adopted by petitioner had a business_purpose both the second and the ninth circuit courts of appeals in the above-cited opinions applied the substance-over-form doctrine in spite of the presence of a business_purpose for each step of the reorganizations involved in those cases and as stated above concluded that the substance thereof for purposes of sec_47 constituted dispositions of property outside the consolidated_group thus triggering recapture under sec_47 see also the district court’s opinion in salomon v united_states ustc par big_number aftr 2d par s d n y in 418_f2d_511 n the court of claims explained that various courts have -- enunciated a variety of doctrines such as step transaction business_purpose and substance over form although the various doctrines overlap and it is not always clear in a particular case which one is most appropriate their common premise is that the substantive realities of a transaction determine its tax consequences with regard more specifically to the question of the relationship between the step_transaction_doctrine and the business_purpose aspect of a transaction and in the context of analyzing a sec_332 liquidation the court_of_appeals for the tenth circuit in 927_f2d_1517 10th cir rejected the contention that a valid business_purpose precludes application of the step_transaction_doctrine the court_of_appeals explained as follows most cases applying the step_transaction_doctrine far from identifying business_purpose as an element whose absence is prerequisite to that application do not even include discussion of business_purpose as a related issue in some cases the existence of a business_purpose is considered one factor in determining whether form and substance coincide in others the lack of business_purpose is accepted as reason to apply the step_transaction_doctrine we have found no case holding that the existence of a business_purpose precludes the application of the step_transaction_doctrine associated wholesale grocers inc v united_states f 2d pincite7 fn refs omitted the court_of_appeals for the tenth circuit in associated wholesale grocers inc v united_states supra pincite n also cited our opinion in 57_tc_128 revd in part and affd in part on other grounds 481_f2d_238 5th cir and commented thereon as follows after identifying a business_purpose the tax_court in vest v commissioner undertakes a thorough discussion of whether to treat a stock exchange as a step transaction t c pincite the tax_court remarked t he fact that there were business purposes for the incorporation of v bar is an indication that its formation was not a step mutually interdependent with the subsequent stock exchange and continued to consider other factors including the existence of a binding commitment the timing of the steps and the actual intent of parties id pincite- emphasis added by tenth circuit far from precluding step transaction analysis the business_purpose was not even considered the most significant factor in vest in 61_tc_168 court reviewed we expressly commented on the relationship between the step_transaction_doctrine and the business_purpose aspect of a transaction and we did so in the particular context of the reorganization provisions of the code which were also involved in that case as follows our path to decision is framed within two cardinal principles which apply in the reorganization area and which are so well established as not to require supporting citations first the fact that the form of the transaction conforms to the literal wording of the definition of a reorganization is not controlling second when a transaction is composed of a series of interdependent steps each undertaken to achieve an overall objective the various steps should be viewed in their entirety for the purpose of determining its tax consequences--the so-called integrated_transaction_doctrine the fact that for valid business reasons there was a delay of several months before the new entity came into existence and completed the acquisition does not militate against application of the step_transaction_doctrine citations omitted it is acknowledged that the commissioner in revrul_79_ 1979-c b suggested that in the context of certain reorganization transactions preliminary and related transactions or steps will not necessarily be stepped together and ignored where each such preliminary step constitutes a permanent alteration of a previous bona_fide business relationship that general statement in revrul_79_250 however does not preclude application of the step_transaction_doctrine the substance_over_form_doctrine or the integrated_transaction_doctrine to the facts of this case involving recapture of investment_tax_credit under sec_47 see also associated wholesale grocers inc v united_states supra pincite7 revrul_96_29 1996_24_irb_5 based on the above authority i believe that the majority herein errs in suggesting majority op pp that the business_purpose associated with the transfer of petitioner’s glass division to a subsidiary and with the change in ownership of the subsidiary provides for purposes of sec_47 recapture the sum and substance of the transaction before us and effectively precludes any meaningful analysis under the substance-over-form the step transaction or the integrated transaction doctrines a brief analysis of the substance and steps of the transactions before us is appropriate the court_of_appeals for the sixth circuit to which an appeal in this case would lie has adopted the end result approach of the step_transaction_doctrine in 868_f2d_859 6th cir the court_of_appeals for the sixth circuit stated as follows -- the essence of the step_transaction_doctrine is that an integrated transaction must not be broken into independent steps or conversely that the separate steps must be taken together in attaching tax consequences under the end result test of the step_transaction_doctrine purportedly separate transactions will be amalgamated into a single transaction when it appears that they were really component parts of a single transaction intended from the outset to be taken for the purpose of reaching the ultimate result king enters inc v united_states f 2d pincite here the parties have stipulated the following facts with regard to the transfer of lof’s glass division and the change in ownership of lof glass late in representatives of pilkington approached lof concerning acquisition of lof’s glass division during november of through early march of negotiations regarding the possible acquisition took place on date lof transferred the glass division to lof glass the new subsidiary that had been formed for that purpose one day later on date lof entered into a 45-page agreement to transfer to pilkington holdings all of its stock interest in lof glass in exchange for pilkington holdings’ stock interest in lof the date agreement to exchange stock expressly refers to the date transfer of the glass division to lof glass and establishes the integrated nature of these transactions seven weeks later on date the exchange of stock that had been agreed to on date was consummated after date lof glass was no longer part of lof’s affiliated_group and no longer was included in lof’s consolidated federal_income_tax return it is apparent that the transfer of the glass division to lof glass and the agreement one day later to transfer the stock of lof glass outside the lof affiliated_group constituted an integrated transaction intended to move the glass division and the related sec_38 property outside of lof’s affiliated_group based on this stipulated factual record and on this issue on which petitioner has the burden_of_proof see rule a only one conclusion can be reasonably reached -- namely that in spite of the qualification of the transaction as a reorganization under sec_368 allowing lof to avoid recognizing taxable gain_or_loss on the transfer of the glass business and allowing lof and pilkington holdings to avoid recognizing taxable gain_or_loss on their exchange of stock the substance of the integrated transaction by which lof’s glass division in was transferred outside the lof affiliated_group constituted a disposition of property under sec_47 and triggered recapture of investment_tax_credit on any sec_38 property that was included with the property transferred sec_1_1502-3 example income_tax regs simply is not applicable that example involved in year only a transfer of property within the affiliated_group after the transfer the property stayed within the affiliated_group and was included in the consolidated_return for the remainder of year in year no further transfer of property occurred rather in an apparently unrelated transaction a third party purchased the stock of the transferee and the transferee which had received the property in year left the affiliated_group for the first time in year the property will not be included in the consolidated_return of the affiliated_group the transaction described in example of the above regulation bears little resemblance to that involved in this case where a transfer of property and a change in ownership of the transferee corporation occur effectively within the same taxable_year as part and parcel of a single_plan and transaction under which the transferee corporation promptly leaves the affiliated_group and is no longer part of the affiliated_group for purposes of inclusion in the transferor corporation’s consolidated tax_return example of the above regulation under the consolidated_return_regulations should not be read to immunize the integrated transaction before us from recapture under sec_47 it bears noting that the facts of the instant transaction are distinguishable from the facts of 976_f2d_837 2d cir and 4_f3d_735 9th cir although the spin-offs in those cases resulted in a change in the identity of the corporate holder of the sec_38 property that property remained in the same economic family with the same shareholders holding the stock of the new corporate owner of the sec_38 property in the instant case at the inception of the transactions pilkington held only a 29-percent interest in the stock of lof as a result of the completion of the split off pilkington acquired a 100-percent interest in the stock of lof glass reflecting a 71-percent shift in the ownership of the corporation owning the sec_38 property after the split off for the reasons stated herein and in the above opinions of the courts of appeals i dissent jacobs wells ruwe beghe and vasquez jj agree with this dissent beghe j dissenting having joined judge swift's dissent i add a few words in an effort to provide some further support and explanation the case at hand is an appropriate occasion to apply the intent end result integrated transaction version of the step-transaction doctrine to support a finding of early disposition that results in itc recapture petitioner's initial drop-down to lof glass of the glass business and its sec_38 assets which occurred on date was followed day later by the single-spaced 45-page date agreement for the split-off exchange of shares of petitioner for shares of lof glass by pilkington holdings the split-off occurred on date pursuant to that agreement as amended in immaterial respects although the parties stipulated that the drop-down occurred for valid business reasons reasons that were presumably independent of the impending divestiture there were no substantial conditions in the date agreement to consummation of the split-off the majority uncritically following our opinion in 97_tc_221 revd 4_f3d_735 9th cir assumes an unwarranted equivalence between the two events described in the sec_1502 regulation examples expiration of all hart-scott-rodino waiting periods receipt of tax opinions that the split-off would be a tax-free_exchange under sec_355 and satisfaction of all other stated conditions must have occurred or have been waived between march and date and the lof glass divestiture transaction contrary to the majority's assumption the unadorned descriptions of the events in the regulation's two examples indicate the lack of connection between the intragroup sale of sec_38 assets in year and the sale of the stock of the purchaser to a third party outside the group in year the majority goes on to disregard the obvious connection--supplied by the intent manifested contemporaneously with the drop-down to lof glass to accomplish the end result of the split-off--that binds the steps in the case at hand in an integrated transaction the transactions in the case at hand are not just two unconnected sales they evidence a flow of events that comprise a two-step divestiture the second step of which is an exchange there are at least three significant differences between the facts of the examples in the sec_1502 regulation and the facts of our case in the examples the sale of the sec_38 assets and the sale of the purchaser's stock occur in different tax years whereas in our case they occur in the same year the first sale in the examples appears to be made to a preexisting member of the group whereas in our case the transfer is made to a newly created subsidiary organized to do the deal including the second step and the examples concern two unrelated sales whereas the first transaction in our case is a drop-down of assets that is an integral and necessary step of the plan to accomplish the agreed upon tax-free split-off exchange of shares that is intended to follow events should be deemed to have a connection for tax purposes when dictated by the logic of events that has to do with cause and effect relationships and necessary connections or outcomes under that formulation there is no connection between the sales in the examples in the sec_1502 regulation and there is a connection between the drop-down and the split-off in the case at hand of shares under sec_368 that qualifies for nonrecognition under sec_355 the initial drop-down of assets into a subsidiary in exchange for its shares is essential to enable the intended divestiture to be accomplished by a share for share exchange that entitles the second step to nonrecognition of gain to both parties the connection that binds the two steps as in 104_tc_75 is manifested in the plan_of_reorganization which embodies the intent to achieve the end result although the first step in the case at hand has an independent business_purpose in the sense that it would not have been fruitless in all events to take that step--after all a corporation engaged in more than one business almost invariably has a business_purpose for dropping a business into a subsidiary if only to protect the assets of its other businesses from the liabilities and risks that are encapsulated by the drop-down--the independent business_purpose of the first step in the case at hand is trumped by the more important business_purpose of completing the divestiture by means of a tax-free_exchange which relegates the first step to a subordinate implementing role contrary to the views of those who would read the intent end result integrated transaction version of the step- transaction doctrine out of the judicial arsenal see eg ginsburg levin mergers acquisitions and buyouts secs date bowen the end result test taxe sec_722 there is an appropriate role for this weak version of the step-transaction doctrine in situations such as the case at hand the integrated transaction approach is a legitimate weak version of the step-transaction doctrine as contrasted with the strong requirements8 that must be satisfied under its binding commitment and interdependence versions in order to disregard unnecessary intermediate steps the creation of and drop-down to lof glass were necessary to accomplish the divestiture separating lof glass the new holder of the glass business and its sec_38 assets from the affiliated_group which was the intended end result that followed the initial step the intention to effect that end result suffices to justify application of the integrated transaction approach to conclude that the sec_38 assets left the economic family of petitioner's affiliated_group in a way that requires itc recapture jacobs j agrees with this dissent the terms weak and strong are used here in the mathematical sense of subject_to less more exacting or numerous conditions see oxford english dictionary entries under weak f b and strong c 2d ed analogous usages occur in logic physics and cosmology on weakened and strengthened moods of the syllogism see cohen nagel an introduction to logic and scientific method on the strong force in elementary particle physics which holds the nucleus together and the weak force which causes the decay of many of the elementary particles see eg encyclopedia britannica subatomic particles 15th ed on the weak and strong anthropic principles regarding the state of the universe see hawking a brief history of time see also penrose the emperor's new mind on strong artificial intelligence as in 46_tc_32
